DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 6/3/22 have been received. Claims 1-2, 5-12,  and 14-17 have been amended. Claims 3-4 and 13 have been cancelled.
Claim Rejections - 35 USC § 112
3.	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  on claims 5-11 and 14-17 are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 102
4.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (US 2019/0181476) as cited in IDS dated 5/5/20 on claim(s) 1, 2, and 12 is/are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
5.	The rejection under 35 U.S.C. 103 as being unpatentable over Jeong (US 2019/0181476) as cited in IDS dated 5/5/20 further in view of Busse et al. (US 7,451,808) on claim(s) 3 is/are withdrawn because the Applicant cancelled the claim.
Allowable Subject Matter
6.	Claims 1-2, 5-12, and 14-20 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: Previously indicated allowable subject matter was incorporated into  independent claim 1, thus rendering it also allowable.  The reasons for allowance are substantially the same as provided in the Office Action mailed 3/9/22 and apply herein.
8.	The following is an examiner’s statement of reasons for allowance: The reasons for allowance for claims 18-19 are substantially the same as provided in the Office Action mailed 3/9/22 and apply herein.
9.	The following is an examiner’s statement of reasons for allowance: The reasons for allowance for claim 20 are substantially the same as provided in the Office Action mailed 3/9/22 and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724